Voorhies, J.
This appeal is taken by the defendant from a judgment rendered in favor of the plaintiff for the sum of $500, allowed him as a reward under an ordinance of the city, approved the.28th of June, 1818, for detecting and bringing to conviction one W. H. Roberts, 'for the crime of arson.
The defence is placed on two grounds: 1st. That the plaintiff was a police officer, acting in the discharge of his duty, and was therefore not entitled to any compensation ; and 2d. That the ordinance was intended to be temporary I. It does not appear that the defendant was acting as a polic officer when Roberts was accused of the crime for which he was convicted and sentenced. But admitting that he did, nothing shows that it was incumbent on him as such to perform the act for which he claims the reward allowed under the ordinance. It is clear that this cannot be viewed as an agreement to compensate the plaintiff for services which he was bound to render as a police officer.'
II. We are of opinion the ordinance is still in force, and was not intended, when passed, to be temporary, as contended for by the defendant’s counsel. The fact of its being inserted in the Digest of the City Ordinances published in 1881, shows conclusively to our minds, that it has never been considered ¡ as a temporary ordinance. The case of Loving v. The City of Boston, 7 Met. 409, does not appear to us to be analogous to the present. There, the Mayor* who was probably authorized either by law or an ordinance, offered a reward! for the apprehension and conviction of any person committing the crime- off arson within the limits of the city. Upwards of four years afterwards,, a, fire broke out in Boston, and the plaintiff who had procured the conviction of the offender, claimed the reward. Under the publication thus made by ths Mayor, it was held that the plaintiff could not maintain the actipn. Hprp, the ordinance itself fixes the reward in such cases, and must havp its. effect until repealed.
It is therefore ordered and decreed, that the judgment. q£ the District Courts be affirmed, with costs.